 Case 1:19-cr-00392-PKC Document 72 Filed 10/09/20 Page 1 of 2 PageID #: 400

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SME                                               271 Cadman Plaza East
F. #2019R01145                                    Brooklyn, New York 11201

                                                  October 9, 2020


By ECF

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Bo Mao
                     Criminal Docket No. 19-00392 (PKC)

Dear Judge Chen:

               The parties write jointly to request that the status conference scheduled for
October 12, 2020 be rescheduled to November 12, 2020 at 11:00 a.m., a date we understand
is convenient to both the parties and the Court. This case has previously been deemed
complex, and the parties respectfully request that the Court exclude time through the date of
the next status conference. See ECF Docket Entry Dated June 1, 2020.

               The parties continue to discuss certain pretrial issues, and therefore
respectfully request a two-week adjournment of the current deadlines for (1) briefing related
to pre-trial motions; (2) the government’s submission pursuant to Section 4 of the Classified
Information Procedures Act, 18 U.S.C. app. III (the “CIPA 4 submission”); and (3) expert
disclosures. The revised schedule would be:




                                              1
 Case 1:19-cr-00392-PKC Document 72 Filed 10/09/20 Page 2 of 2 PageID #: 401




      • Pretrial motions due on October 30, 2020, responses due on November 27, 2020,
        and replies due on December 30, 2020

      • CIPA 4 submission due on November 13, 2020

      • Government’s expert disclosure due on November 16, 2020, and defendant’s
        expert disclosure due on December 14, 2020.


                                              Respectfully submitted,
                                              SETH D. DUCHARME
                                              Acting United States Attorney

                                       By:           /s/ Sarah M. Evans
                                              Alexander A. Solomon
                                              Sarah M. Evans
                                              Assistant U.S. Attorneys
                                              (718) 254-7000


Cc: Defense counsel (by ECF)




                                          2
